WRIGHT, C. J.
Where the petition which contained a Statement of the plaintiff’s cause of action, asked an attach*265ment for a sufficient cause, and was properly verified, and where a writ of the attachment was issued in the case several áays afterwards. Held, that it was properly issued, and that it was not necessary for plaintiff to file another petition asldng for such a writ.
Held, also, that the provision of the Code, section 1847, requiring a separate petition, applies to cases where the attachment is sought after the commencement of the action, and not where it is asked at the time of its commencement.
The bond first filed was not in a sufficient amount, being in double the sum sworn to by plaintiff, instead of double the value of the property sought to be attached. Churchill v. Fulliam, 8 Iowa 45; Hamill, Ralston & Co. v. Phœnice, infra. After objection was made to it upon this ground, a new bond was filed cqring the defect. Held, that the force of the objection was thus obviated, and the motion was properly overruled.
Judgment affirmed.